El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
El 21 de enero de 194G el Administrador General de Su-ministros, haciendo uso de las facultades que le confiere la Ley núm. 228 de 12 de mayo de 1942 ((1) pág. 1269) dictó la orden administrativa núm. 65.
Uno de los fines perseguidos por la orden administrativa, según se expresó en la misma, es “adquirir por venta volun-tariá el café del país en existencias, para poder establecer una distribución equitativa entre la población civil y evitar así, . . . prácticas indeseables especulativas y de acapara-miento que propenden a elevar innecesariamente el costo de vida. ’ ’
Como un medio de lograr este propósito, la referida orden administrativa otorgó un subsidio de $5 por quintal de café producido en Puerto Rico a aquellos productores que lo ven-diesen a la Administración General de Suministros, por el *474precio autorizado por la Oficina de Administración do Pre-cios. Dicho precio debería pagarse a través do Cafeteros de Puerto Rico quien, a su vez, recibiría el café comprado, ac-tuando como delegado de la Administración General de Su-ministros.
Ei apelante, traficante en café, establecido en Mayagiiez, radicó en la Corte de aquel Distrito, un pleito de injunction solicitando que se prohibiese al Administrador dar cumpli-miento a la orden administrativa. Alegó, entre otras cosas, que dicha orden concede a Cafeteros de Puerto Rico un pri-vilegio en perjuicio del demandante y destruye su negocio de café, ya que lo será imposible conseguir ese producto dc-bido al subsidio ofrecido por el Administrador a los que lo venden a la Administración General de Suministros. Hace otras alegaciones que es innecesario exponer en detalle, dada la conclusión a que hemos de llegar en este caso.
El demandado alegó en oposición a la petición de injunction que la corte carecía de jurisdicción sobre la materia: (a) porque la Ley núm. 228 prescribe un procedimiento ad-ministrativo que el demandante no siguió en este caso; (5) porque la Ley núm. 1 de 1946 ((1) pág. 3) prohíbe la expedi-ción de injunctions para impedir el cumplimiento de cualquier actuación de un funcionario público, autorizada por ley de la Asamblea Legislativa de Puerto Rico, a menos que se hubiere determinado por sentencia final, firme, inapelable e irrevi-sable, que dicha actuación autorizada por ley es inconstitu-cional o inválida; y (c) porque se trata de un pleito contra El Pueblo de Puerto Rico, para instituir el cual el soberano no ha prestado su consentimiento.
Fundándose en las referidas leyes, la corte desestimó la petición de injunction. Su sentencia se ajusta a derecho. Es regla bien establecida que cuando una ley prescribe un remedio administrativo, no puede recurrir se a los tribunales de justicia sin antes agotar dicho remedio. En el presenté caso el apelante hizo caso omiso del remedio admi-*475nistrativo y solicitó tin injunction en contravención al ar-tículo 12(d) ele la'Ley núm. 228 que expresamente priva de jurisdicción- a los tribunales para considerar la validez de cualquier regla u orden o escala de precios o para suspender, restringir o impedir por medio de un injunction, o para revo-car en todo o en parte cualquier disposición de la referida ley autorizando la promulgación de tales reglas u órdenes o para expedir un auto de injunction para detener la vigencia o apli-cación de cualquiera de dichas disposiciones. Pero aun pres-cindiendo de las claras disposiciones de la Ley núm. 228, en el presente caso nos encontramos con que al dictar el Admi-nistrador la orden Administrativa núm. 65, actuó dentro de las facultades que le confiere la citada Ley núm. 228.(1) Siendo ello así, el injunction solicitado por el apelante está claramente comprendido en las prohibiciones de la sección 4, inciso 3 de la Ley núm. 1 de 1946, dispositiva de que no podrá otorgarse un injunction ni una orden de entredicho para impedir el cumplimiento de cualquier actuación de un funcionario público autorizada por ley de la Asamblea Le-gislativa de Puerto Rico, a menos que se hubiere determi-nado por sentencia final, firme, inapelable e irrevisable, que dicha actuación autorizada por ley es inconstitucional o in-válida. Las Monjas Racing Corp. v. Comisión Hípica, ante, pág. 45.

Procede la confirmación de la sentencia.


OEl artículo 3, inciso d de la Ley núm. 228 de 12 de mayo de 1942, autoriza al Administrador General de Suministros a conceder subsidios a los productores domésticos en los términos y condiciones que él estime lian de conseguir los fines perseguidos por diclia ley.